Orders and determination annulled, with fifty dollars costs and disbursements, and matter renlitted on the authority of Matter of Kings County Lighting Co. v. Maltbie [ante, p. 475], decided herewith: Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur. Heffernan, J. I dissent and vote to confirm the determina^ tion df the Commission in this proceeding for the reasons stated in my dissenting views in Matter of Kings County Lighting Co. v. Maltbie [ante, p. 475], decided herewith. The only difference in the facts in this ease from the companion case is that here there is no outstanding order made by the Commission determining the Compensation and expenses to be paid by the petitioner and consequently there is no reason to direct the remission. [See post, p. 871; revd., 268 N. Y. 278.]